Per Curiam:
For the reasons .stated in the opinion in People ex rel. Daly v. Henderson (ante, p. 225), decided herewith, the order appealed from should be reversed,, with ten dollars costs and disbursements, and the'motion for a peremptory writ of mandamus granted, with ten dollars costs, in so far as it seeks a direction for the reinstatement of the relator to his position. Present—Ingraham, P. J., McLaughlin, Clarke, Scott and Dowling, JJ. ■ Order reverged1, with ten dollars -costs and disbursements, and motion granted to the extent stated in o[3inion, with ten dollars costs. Order to be settled on notice.